DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 11-13, 15, 16, 19, 27, 29, 31, 33, 37, 38, 45, 47, 48, 50, and 51 are pending in the instant application. Claims 2, 11-13, 15, 16, 19, 27, 29, 31, 33, 37, 38, 45, 47, 48, 50, and 51 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on February 22, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(1) rejection as being anticipated by WO 2004/024728 A2, the grounds for rejection are moot in view of Applicant’s amendment and the rejection and claim objections have been withdrawn. 
	It is noted that the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 2, 11-13, 15, 16, 19, 27, 29, 31, 33, 37, 38, 45, 47, 48, 50, and 51 has been searched and examined in its entirety). 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 50, first line of the claim, the phrase “A method of treating an ALDH1A1 disorder” has been replaced with “A method of treating an ALDH1A1 associated disorder”. 
In claim 51, first line of the claim, the phrase “wherein the ALDH1A1 disorder” has been replaced with “wherein the ALDH1A1 associated disorder”. 
In claim 2, third page of the claim, line 15, the phrase “R5 is absent when Z is O, S, or SO2, or” has been deleted from the claim. Also on the third page of the claim, line 23, the phrase “R5a is absent when Z is O, S, SO2, or N, or R5a is” has been replaced with “R5a is absent, or R5a is”.
REASONS FOR ALLOWANCE
The compounds or salts of Formula I-1, pharmaceutical compositions thereof and method of treating an ALDH1A1 associated disorder of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The prior art does not disclose a compound which fits within the scope of those of the instant claims nor does it disclose an obvious variant. Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626